Citation Nr: 1419803	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  02-17 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness.

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder not otherwise specified (NOS) with depressive disorder NOS.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to June 1993, to include service in the Southwest Asia Theater of operations during the Persian Gulf War from December 1990 to June 1991. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was initially remanded by the Board to the RO in October 2004 for further development.  Following completion of the development, the RO continued to deny all of the claimed benefits, and the case was returned to the Board for further consideration.  

In a September 2007 Board decision, the Board denied, inter alia, service connection for PTSD and left knee pain.  The Veteran filed a timely appeal of this decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2009 Memorandum Decision, the Court vacated and remanded the issues of entitlement to service connection for PTSD and a left knee disability.  The Board remanded these issues in March 2010 for development pursuant to the directives of the March 2009 Court decision.  

Following this development, the RO continued to deny the claim for service connection for a left knee disability.  See June 2011 Supplemental Statement of the Case (SSOC).  A June 2011 rating decision granted service connection for a psychiatric disability labeled as "anxiety disorder NOS with depressive disorder NOS claimed as PTSD."  As there is no distinction in the manner in which ratings for psychiatric disabilities (aside from eating disorders) are assigned based on the particular psychiatric diagnosis rendered, the issue of entitlement to service connection for the claimed psychiatric disability is thus no longer before the Board.  See 38 C.F.R. § 4.130 (2013).  However, as the Veteran perfected an appeal to the Board with respect to the rating assigned for the psychiatric disability assigned by the June 2011 rating decision, that additional issue is before the Board as listed on the Title Page.  Another additional issue perfected to the Board is, as listed on the Title Page, entitlement to TDIU. 

The issue of entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness, is now before the Board for final appellate consideration.

The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder NOS with depressive disorder NOS and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's left knee disability is related to active service or an undiagnosed illness.  


CONCLUSION OF LAW

A left knee disability, to include as due to an undiagnosed illness, was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2001 and November 2004 letters.  The claim on appeal was readjudicated in a November 2005 SSOC.  Accordingly, the duty to notify has been fulfilled. 

During the pendency of this appeal, in March 2006 the Court issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present appeal, although the Veteran was not explicitly notified about disability ratings and effective dates as they pertain to his claim, these issues are rendered moot by the fact that the Board has decided that entitlement to service connection is not warranted for the Veteran's claim.  The Board further finds that any deficiency in the notice to the Veteran or the timing of these notices is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court found that the evidence established that the veteran was afforded a meaningful opportunity to participate in the adjudication of his claims, and found that the error was harmless, as the Board has done in this case).  In addition, the Veteran has been represented by a service organization or a private attorney throughout the claim.  Id. (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA outpatient treatment reports, records from the Social Security Administration (SSA), an October 2010 VA examination report, the Veteran's own statements in support of his claim and the transcript of a December 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

VA conducted an examination in September 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2013 VA examination report is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record and the statements of the Veteran, and provides a rationale for the opinion offered.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).



Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he now has a left knee disability as a result of jumping off tanks and trucks during active duty as a heavy wheel mechanic.  He states that he did not have any left knee problems during service or until a little after one year after separation.  He asserts that he has a small tumor behind the left kneecap.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez  v. Principi, 19 Vet. App. 1, 7(2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 -81836 (Dec. 29, 2011).

Objective indications of a chronic disability include both "signs", in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i)(B). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  The evidence does not show that the Veteran's current disability is related to active duty or an undiagnosed illness.

Turning to service connection based on undiagnosed illness, an X-ray taken in June 2001 revealed mild degenerative changes in both knees, with narrowing of the medial joint space.  An X-ray taken in December 2004 revealed intercondylar eminent spurring along with posterior patellar spurring and superior anterior patellar spurring suggesting enthesopathy.  The report of the October 2010 VA examination provides a diagnosis of left knee synovial cyst at the posterior horn medial meniscus; medial femoral condyle and medial patellar facet chondromalacia.  Because these are known clinical diagnoses, the claim may not be considered as an undiagnosed illness.  38 C.F.R. § 3.317(a)(1)(i) and (ii). 

Similarly, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303(a).  The Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.  In his April 1993 report of medical history at separation from service, the Veteran indicated that he never had painful or swollen joints.  The Veteran's April 1993 report of medical examination at separation indicated that his lower extremities were normal. 

There is no competent medical evidence of record that associates the Veteran's left knee disability with service.  In this regard, the report of the October 2010 VA examination sets forth the Veteran's in-service and post-service medical history in detail.  The examiner compares the results of an MRI conducted less than 5 months earlier to February 2010 MRI results, and notes that the latter identifies "new" contusions of the medial femoral condyle and medial tibial plateau.  

The examiner provides the opinion that, based on the MRI findings, it was less likely as not (less than 50 percent) that any current left knee disorder had its onset during active service or was related to any in-service disease or injury.  The examiner stated that he had assumed that the Veteran was a credible historian with respect to his statement of continuous symptomatology, and specifically noted that the onset of the Veteran's left knee pain, per his own history, was in 1998.

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained his opinions with references to the Veteran's active duty and post-service medical history, including post-service MRI results.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the October 2010 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's left knee disability to his active duty or any injury during active duty.

The Board acknowledges the general assertions by the Veteran in support of this claim.  The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). 

In this case, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran's current left knee disability is related to active duty) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

As the preponderance of the evidence is against the claim for service connection for a left knee disability, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee disability is denied.


REMAND

A preliminary review of the record indicates that the Veteran's claims of an initial rating in excess of 30 percent for anxiety disorder NOS with depressive disorder NOS and entitlement to a TDIU require additional development.  

During the December 2013 hearing, the Veteran testified that he had earlier faxed to VA a July 2013 expert report from a VA psychologist, Dr. Z.  The Veteran's attorney explained that the report supports a higher evaluation, as it discusses the Veteran's occupational and social impairment in terms of reduced reliability and productivity due to anxiety and impaired daily function caused by frequent nightmares, loss of sleep, chronic anxiety and paranoid activity.  Dr. Z. also addresses the Veteran's suicidal ideation and the employment problems caused by his service-connected psychiatric disability.  

The Board's own review of the record reflects that this medical report has not been associated with the record.  The report appears necessary to the proper adjudication of the Veteran's claim.  Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  Id.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran also testified that he currently had suicidal ideation.  The report of a May 2012 VA examination provides that at that time he denied any suicidal ideation.  The Veteran's testimony suggests that his service-connected psychiatric disability has increased in severity since his last VA examination.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The issue of entitlement to a TDIU is inextricably intertwined with the issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include the July 2013 expert report from a VA psychologist, Doctor Z.  

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's anxiety disorder NOS with depressive disorder NOS.  The claims file must be made available to the examiner.  The examiner is also requested to address whether the Veteran's anxiety disorder NOS with depressive disorder NOS precludes him from being able to follow or maintain a substantially gainful occupation.

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Michael Martin 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


